ISTo opinion was delivered, but the following order was entered by the court:
*269“ This day came again the parties by counsel, and the court being of opinion that the act of the General Assembly entitled ‘An act to provide for the appointment of commissioners of valuation, and defining their duties,’ approved March 5, 1900, carries with it an appropriation of public money, and that section 11, article 10, of the Constitution of the State provides that, upon the passage of every such act, ‘the vote shall be determined by ayes and noes, and the names of the persons voting for and against the same shall be entered on the journals of the respective houses, and a majority of all the members elected to each house shall be necessary to give it the force of a law;’ and it appearing from the record that the vote was not taken and entered as provided by said section; and the court being of opinion that it cannot separate so much of the act as appropriates money and hold it to be bad while maintaining the validity of the rest of the law, but that, not having been passed as required by section 11, article 10, above quoted, no part of the act has the force of a law;' and it appearing to the court that the act aforesaid is null and void, by reason of its repugnance to the Constitution of this State, therefore it is considered by the court that the said W. L. Lambert is illegally detained in custody, and it is ordered that he be discharged.”

Petitioner discharged.